Citation Nr: 1014590	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-09 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a dental disability for 
VA compensation purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Dental conditions, to include tooth removal and bridge work, 
were not due to or aggravated by in-service dental trauma.


CONCLUSION OF LAW

Service connection for a dental condition, to include tooth 
removal and bridge work, for VA compensation purposes, is not 
warranted.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. 
§ 3.303, 3.381 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in July 2007 and June 2008.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letters also explained 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  Although there have been allegations that the 
Veteran's service treatment records were destroyed in a fire 
at the National Personnel Records Center (NPRC), this is not 
so.  The Veteran's service treatment records, to include 
dental records, are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Specifically, the Veteran claims he lost a tooth 
in the military after being hit in the mouth with a football 
in Japan during active duty.  This event is not confirmed in 
the service treatment records and, indeed, the Veteran 
previously denied any in-service dental trauma in prior 
claims dating back to 1953 and 1954, a mere few month after 
separation from the military.  For reasons discussed more 
thoroughly below, the Board has concluded the Veteran's lay 
statements describing in-service dental-trauma simply is not 
credible in light of the other objective evidence and, 
therefore, such evidence is insufficient to trigger VA's duty 
to provide an examination.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the Veteran's 
claim since it could not provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection (Dental)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims one of his teeth was knocked out while 
playing football in Japan on active duty.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records are silent as to any 
actual facial trauma.  The Veteran's pre-service dental 
examination indicates the Veteran entered the military with 
missing teeth numbered 1, 4, 16, 18, 19 and 32.  He had 
various dental work completed during his military service, to 
include fillings, bridge work and tooth extraction.  On 
separation, the Veteran's October 1952 separation examination 
notes an additional missing tooth, namely tooth number 10.  
This tooth, according to the dental records was noted missing 
in October 1952, but there are no details in the dental 
records indicating the circumstances around the missing 
tooth.  The October 1952 dental records further indicate the 
tooth was replaced with "one tooth partial not very 
satisfactory."  

A post-service dental examination dated January 1953 
indicates no evidence of in-service trauma.  The Veteran, at 
that time, did not allege in-service trauma, but rather 
merely indicated he had some dental work done in the 
military.  The Veteran was granted service connection for VA 
dental treatment purposes only in January 1953 and August 
1954 for various teeth, to include tooth number 10.  

Service connection for compensation purposes is not available 
for a dental condition other than one resulting from dental 
trauma.  VA's General Counsel held that dental treatment of 
teeth, even extractions, during service did not constitute 
dental trauma.  See VAOPGCPREC 5-97 (emphasis added).

That is, dental disabilities are treated differently than 
medical disabilities in the VA benefits system.  See 38 
U.S.C.A. § 1712; 38 C.F.R. § 3.381.  In general, conditions 
including replaceable missing teeth will be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R. Chapter 17.  38 
C.F.R. § 3.381(a).  As noted above, the Veteran has already 
been granted eligibility for VA dental treatment.  On appeal 
here, in contrast, is whether the Veteran is entitled to 
service connection for VA compensation purposes.  

Each defective or missing tooth and each disease of the teeth 
and periodontal tissues will be considered separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service and, when applicable to 
determine whether the condition is due to combat or in-
service trauma, or whether the Veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b).

As mentioned above, there is no evidence in the service 
treatment records or personnel records that the Veteran was a 
POW, or incurred any dental trauma in-service or in combat.  
The service treatment records document various dental 
treatments, but, as noted above, this does not constitute 
dental trauma.  

The Board has considered the Veteran's claim that a tooth was 
knocked out during his military service in Japan while 
playing football.  The Veteran's dental records confirm the 
Veteran had one additional tooth missing by the time he 
separated from the military, namely tooth number 10.  The 
Veteran's claim of dental trauma, however, simply is not 
credible in light of the remaining evidence.  The Board, 
however, has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the Veteran's claim of in-service 
dental trauma is inherently inconsistent with his prior 
statements and the other evidence of record.

Specifically, the service treatment records simply do not 
indicate any in-service facial trauma.  Also noteworthy, the 
Veteran filed a claim in 1953, a few short months after 
separation from the military, seeking VA dental treatment.  
At that time, the Veteran did not indicate any dental trauma, 
but rather merely indicated he underwent some dental work in 
the military.  A January 1953 rating decision granted the 
Veteran VA dental treatment eligibility.  An August 1954 
rating decision further granted the Veteran VA dental 
treatment eligibility further finding no evidence of combat, 
POW status or in-service dental trauma.  Again, the Veteran 
at that time did not allege he suffered in-service dental 
trauma. 

The Veteran first claimed in-service dental trauma in June 
2007, over five decades after service.  While service 
treatment records indicate the Veteran's tooth number 10 was 
extracted during his active duty, there simply is no evidence 
that the tooth was extracted as a result of dental trauma 
other than the Veteran's current claim.  The Board finds 
compelling that the Veteran himself denied in-service dental 
trauma prior to 2007.  For these reasons, while the Board has 
considered the Veteran's claim, the Board finds the 
preponderance of the evidence against a finding of in-service 
dental trauma.

Even if dental trauma could be confirmed, which in this case 
it is not, there simply is no medical evidence indicative of 
a current dental condition etiologically linked to the 
claimed in-service dental trauma.  Although the Veteran 
believes that his current dental conditions constitute 
disability for compensation purposes and were caused by an 
in-service football injury, he is a layman and has no 
competence to offer a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, there is no competent medical evidence linking any 
current dental condition to trauma in military service.  The 
Board finds that the preponderance of the evidence is against 
the claim, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).
	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for dental trauma for VA 
compensation purposes is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


